
	

113 HR 2508 IH: Pechanga Band of Luiseño Mission Indians Water Rights Settlement Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2508
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Calvert (for
			 himself, Mr. Hunter,
			 Mr. Issa, Mr. Denham, Mr.
			 LaMalfa, Mr. Cook,
			 Mr. Valadao,
			 Mr. Cole, Mr. Grijalva, Mr.
			 Cárdenas, Mr. Ruiz,
			 Mr. Kildee, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Pechanga Band of Luiseño Mission Indians
		  Water Rights Settlement, and for other purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
			 Pechanga Band of Luiseño Mission
			 Indians Water Rights Settlement Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Approval of the Pechanga Settlement
				Agreement.
					Sec. 5. Tribal Water Right.
					Sec. 6. Satisfaction of claims.
					Sec. 7. Waiver of claims.
					Sec. 8. Water facilities.
					Sec. 9. Pechanga Settlement Fund.
					Sec. 10. Miscellaneous provisions.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Repeal on failure of enforceability date.
					Sec. 13. Antideficiency.
				
			2.PurposesThe purposes of this Act are—
			(1)to achieve a fair, equitable, and final
			 settlement of claims to water rights and certain claims for injuries to water
			 rights in the Santa Margarita River Watershed for—
				(A)the Band; and
				(B)the United States, acting in its capacity
			 as trustee for the Band and allottees;
				(2)to achieve a fair, equitable, and final
			 settlement of certain claims by the Band and allottees against the United
			 States;
			(3)to authorize, ratify, and confirm the
			 Pechanga Settlement Agreement to be entered into by the Band, RCWD, EMWD, and
			 the United States;
			(4)to authorize and direct the
			 Secretary—
				(A)to execute the Pechanga Settlement
			 Agreement; and
				(B)to take any other action necessary to carry
			 out the Pechanga Settlement Agreement in accordance with this Act; and
				(5)to authorize the appropriation of amounts
			 necessary for the implementation of the Pechanga Settlement Agreement and this
			 Act.
			3.DefinitionsIn this Act:
			(1)Adjudication courtThe term Adjudication Court
			 means the United States District Court for the Southern District of California,
			 which exercises continuing jurisdiction over the Adjudication
			 Proceeding.
			(2)Adjudication proceedingThe term Adjudication
			 Proceeding means litigation initiated by the United States regarding
			 relative water rights in the Santa Margarita River Watershed in United States
			 v. Fallbrook Public Utility District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.),
			 including any litigation initiated to interpret or enforce the relative water
			 rights in the Santa Margarita River Watershed pursuant to the continuing
			 jurisdiction of the Adjudication Court over the Fallbrook Decree.
			(3)AFYThe term AFY means acre-feet
			 per year.
			(4)AllotteeThe term allottee means a
			 member of a federally recognized Indian tribe who holds a beneficial real
			 property interest in an Indian allotment that is—
				(A)located within the Reservation; and
				(B)held in trust by the United States.
				(5)Band
				(A)In
			 generalThe term
			 Band means the Pechanga Band of Luiseño Mission Indians, a
			 federally recognized sovereign Indian tribe that functions as a custom and
			 tradition Indian tribe, acting on behalf of itself and its members.
				(B)ExclusionThe
			 term Band does not include an individual member of the Band acting
			 in the capacity of an allottee.
				(6)ClaimsThe term claims means
			 rights, claims, demands, actions, compensation, or causes of action, whether
			 known or unknown, as of June 30, 2009.
			(7)EMWDThe term EMWD means Eastern
			 Municipal Water District, a municipal water district organized and existing in
			 accordance with the Municipal Water District Law of 1911, Division 20 of the
			 Water Code of the State of California, as amended.
			(8)EMWD connection feeThe term EMWD Connection Fee
			 has the meaning set forth in section 2.3(b) of the Extension of Service Area
			 Agreement.
			(9)Enforceability dateThe term enforceability date
			 means the date on which the Secretary publishes in the Federal Register the
			 statement of findings described in section 7(e).
			(10)ESAA capacity agreementThe term ESAA Capacity
			 Agreement means the Agreement to Provide Capacity for Delivery
			 of ESAA Water among the Band, RCWD, and the United States.
			(11)ESAA waterThe term ESAA Water means
			 imported potable water that the Band receives from EMWD and MWD pursuant to the
			 Extension of Service Area Agreement.
			(12)Extension of service area
			 agreementThe term
			 Extension of Service Area Agreement means the Agreement
			 for Extension of Existing Service Area, among the Band, EMWD, the
			 United States, and MWD, for the provision of water service by EMWD to a
			 designated portion of the Reservation using water supplied by MWD.
			(13)Fallbrook decree
				(A)In
			 generalThe term
			 Fallbrook Decree means the Modified Final Judgment And
			 Decree, entered in the Adjudication Proceeding on April 6, 1966.
				(B)InclusionsThe term Fallbrook Decree
			 includes all court orders, interlocutory judgments, and decisions supplemental
			 to the Modified Final Judgment And Decree, including
			 Interlocutory Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory
			 Judgment No. 41.
				(14)FundThe
			 term Fund means the Pechanga Settlement Fund established by
			 section 9.
			(15)Indian tribeThe term Indian tribe has
			 the meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(16)Injury to water rightsThe term injury to water
			 rights means an interference with, diminution of, or deprivation of
			 water rights under Federal or State law.
			(17)Interim capacityThe term Interim Capacity
			 has the meaning set forth in section 1 of the ESAA Capacity Agreement.
			(18)Interim capacity noticeThe term Interim Capacity
			 Notice has the meaning set forth in section 4(b) of the ESAA Capacity
			 Agreement.
			(19)MWDThe term MWD means the
			 Metropolitan Water District of Southern California, a metropolitan water
			 district organized and incorporated under the Metropolitan Water District Act
			 of the State of California (Stats. 1969, Chapter 209, as amended).
			(20)MWD connection feeThe term MWD Connection Fee
			 has the meaning set forth in section 2.3(a) of the Extension of Service Area
			 Agreement.
			(21)Pechanga esaa delivery capacity
			 accountThe term
			 Pechanga ESAA Delivery Capacity account means the account
			 established by section 9(c)(2).
			(22)Pechanga recycled water infrastructure
			 accountThe term
			 Pechanga Recycled Water Infrastructure account means the account
			 established by section 9(c)(1).
			(23)Pechanga settlement agreementThe term Pechanga Settlement
			 Agreement means the Pechanga Settlement Agreement, together with the
			 exhibits to that agreement, entered into by the Band, the United States on
			 behalf of the Band, its members and allottees, RCWD, and EMWD.
			(24)Pechanga water codeThe term Pechanga Water Code
			 means a water code to be adopted by the Band in accordance with section
			 5(f).
			(25)Pechanga water fund accountThe term Pechanga Water Fund
			 account means the account established by section 9(c)(3).
			(26)Pechanga Water quality
			 accountThe term Pechanga Water Quality account
			 means the account established by section 9(c)(4).
			(27)Permanent capacityThe term Permanent Capacity
			 has the meaning set forth in section 1 of the ESAA Capacity Agreement.
			(28)Permanent capacity noticeThe term Permanent Capacity
			 Notice has the meaning set forth in section 5(b) of the ESAA Capacity
			 Agreement.
			(29)RCWD
				(A)In
			 generalThe term
			 RCWD means the Rancho California Water District organized
			 pursuant to section 34000 et seq. of the California Water Code.
				(B)InclusionsThe term RCWD includes all
			 real property owners for whom RCWD acts as an agent pursuant to an agency
			 agreement.
				(30)Recycled water infrastructure
			 agreementThe term
			 Recycled Water Infrastructure Agreement means the
			 Agreement for Recycled Water Infrastructure among the Band,
			 RCWD, and the United States.
			(31)Recycled water transfer
			 agreementThe term
			 Recycled Water Transfer Agreement means the Recycled
			 Water Transfer Agreement between the Band and RCWD.
			(32)Reservation
				(A)In
			 generalThe term
			 Reservation means the land depicted on the map attached to the
			 Pechanga Settlement Agreement as exhibit I.
				(B)Applicability of
			 termThe term
			 Reservation shall be used solely for the purposes of the
			 Pechanga Settlement Agreement.
				(33)Santa margarita river
			 watershedThe term
			 Santa Margarita River Watershed means the watershed that is the
			 subject of the Adjudication Proceeding and the Fallbrook Decree.
			(34)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(35)StateThe term State means the
			 State of California.
			(36)Storage pondThe term Storage Pond has
			 the meaning set forth in section 1 of the Recycled Water Infrastructure
			 Agreement.
			(37)Tribal water rightThe term Tribal Water Right
			 means the water rights ratified, confirmed, and declared to be valid for the
			 benefit of the Band and allottees of the Band, as set forth and described in
			 section 5.
			4.Approval of the Pechanga Settlement
			 Agreement
			(a)Ratification of Pechanga Settlement
			 Agreement
				(1)In generalExcept as modified by this Act, and to the
			 extent that the Pechanga Settlement Agreement does not conflict with this Act,
			 the Pechanga Settlement Agreement is authorized, ratified, and
			 confirmed.
				(2)Amendments to
			 CompactAny amendment to the
			 Pechanga Settlement Agreement is authorized, ratified, and confirmed, to the
			 extent that the amendment is executed to make the Pechanga Settlement Agreement
			 consistent with this Act.
				(b)Execution of pechanga settlement
			 agreement
				(1)In
			 generalTo the extent that
			 the Pechanga Settlement Agreement does not conflict with this Act, the
			 Secretary is directed to and shall promptly execute—
					(A)the Pechanga Settlement Agreement
			 (including any exhibits to or part of the Pechanga Settlement Agreement
			 requiring the signature of the Secretary); and
					(B)any amendment to
			 the Pechanga Settlement Agreement necessary to make the Pechanga Settlement
			 Agreement consistent with this Act.
					(2)ModificationsNothing in this Act precludes the Secretary
			 from approving modifications to exhibits to the Pechanga Settlement Agreement
			 not inconsistent with this Act, to the extent those modifications do not
			 otherwise require congressional approval pursuant to section 2116 of the
			 Revised Statutes (25 U.S.C. 177) or other applicable Federal law.
				(c)Environmental compliance
				(1)In generalIn implementing the Pechanga Settlement
			 Agreement, the Secretary shall promptly comply with all applicable requirements
			 of—
					(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(C)all other applicable Federal environmental
			 laws; and
					(D)all regulations
			 promulgated under the laws described in subparagraphs (A) through (C).
					(2)Execution of the pechanga settlement
			 agreement
					(A)In
			 generalExecution of the
			 Pechanga Settlement Agreement by the Secretary under this section shall not
			 constitute a major Federal action under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.).
					(B)ComplianceThe Secretary is directed to carry out all
			 Federal compliance necessary to implement the Pechanga Settlement
			 Agreement.
					(3)Lead agencyThe Bureau of Reclamation shall be
			 designated as the lead agency with respect to environmental compliance.
				5.Tribal Water Right
			(a)Intent of congressIt is the intent of Congress to provide to
			 each allottee benefits that are equal to or exceed the benefits allottees
			 possess as of the date of enactment of this Act, taking into
			 consideration—
				(1)the potential risks, cost, and time delay
			 associated with litigation that would be resolved by the Pechanga Settlement
			 Agreement and this Act;
				(2)the availability of funding under this
			 Act;
				(3)the availability of water from the Tribal
			 Water Right and other water sources as set forth in the Pechanga Settlement
			 Agreement; and
				(4)the applicability of section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests of
			 allottees.
				(b)Confirmation of tribal water right
				(1)In generalThe Tribal Water Right is ratified,
			 confirmed, and declared to be valid.
				(2)Characteristics of tribal water
			 right
					(A)In
			 generalThe Tribal Water
			 Right shall be equal to 4,994 AFY of water that is subject to the jurisdiction
			 of the Adjudication Court.
					(B)Priority
			 datesThe priority date
			 for—
						(i)3,019 AFY of the Tribal Water Right shall
			 be June 27, 1882;
						(ii)182 AFY of the Tribal Water Right shall be
			 August 29, 1893;
						(iii)729 AFY of the Tribal Water Right shall be
			 January 9, 1907;
						(iv)563 AFY of the Tribal Water Right shall be
			 March 11, 1907; and
						(v)501 AFY of the Tribal Water Right shall be
			 May 25, 1931.
						(3)UseSubject to the terms of the Pechanga
			 Settlement Agreement, this Act, the Fallbrook Decree, and applicable Federal
			 law, the Band may use the Tribal Water Right for any purpose on or off the
			 Reservation.
				(c)Holding in trustThe Tribal Water Right—
				(1)shall be held in trust by the United States
			 on behalf of the Band and the allottees in accordance with this section;
			 and
				(2)shall not be
			 subject to forfeiture or abandonment.
				(d)Allottees
				(1)Applicability of act of February 8,
			 1887The provisions of
			 section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use
			 of water for irrigation purposes shall apply to the Tribal Water Right.
				(2)Entitlement to waterAny entitlement to water of an allottee
			 with allotted land located within the exterior boundaries of the Reservation
			 under Federal law shall be satisfied from the Tribal Water Right.
				(3)AllocationsAllotted land of an allottee that is
			 located within the exterior boundaries of the Reservation shall be entitled to
			 a just and equitable allocation of water for irrigation purposes from the water
			 resources described in the Pechanga Settlement Agreement.
				(4)Exhaustion of remediesBefore asserting any claim against the
			 United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381),
			 or any other applicable law, an allottee shall exhaust remedies available under
			 the Pechanga Water Code or other applicable tribal law.
				(5)ClaimsFollowing exhaustion of remedies available
			 under the Pechanga Water Code or other applicable tribal law, an allottee may
			 seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or
			 other applicable law.
				(6)AuthorityThe Secretary shall have the authority to
			 protect the rights of allottees as specified in this section.
				(e)Authority of band
				(1)In generalExcept as provided in paragraph (2), the
			 Band shall have authority to use, allocate, distribute, and lease the Tribal
			 Water Right in accordance with—
					(A)the Pechanga Settlement Agreement;
			 and
					(B)applicable Federal law.
					(2)Leases by allotteesAn allottee may lease any interest in land
			 held by the allottee, together with any water right determined to be
			 appurtenant to that interest in land.
				(f)Pechanga water code
				(1)In generalNot later than 18 months after the
			 enforceability date, the Band shall enact a Pechanga Water Code, that provides
			 for—
					(A)the management, regulation, and governance
			 of all uses of the Tribal Water Right in accordance with the Pechanga
			 Settlement Agreement; and
					(B)establishment by the Band of conditions,
			 permit requirements, and other limitations relating to the storage, recovery,
			 and use of the Tribal Water Right in accordance with the Pechanga Settlement
			 Agreement.
					(2)InclusionsThe Pechanga Water Code shall
			 provide—
					(A)that allocations of water to allottees
			 shall be satisfied with water from the Tribal Water Right;
					(B)that charges for delivery of water for
			 irrigation purposes for allottees shall be assessed in accordance with section
			 7 of the Act of February 8, 1887 (25 U.S.C. 381);
					(C)a process by which an allottee or water
			 user on allotted land may request that the Band provide water for irrigation
			 use in accordance with this Act;
					(D)a due process system for the consideration
			 and determination by the Band of any request by an allottee, water user on
			 allotted land, or any successor in interest to an allottee, for an allocation
			 of such water for irrigation purposes on allotted land, including a process
			 for—
						(i)appeal and adjudication of any denied or
			 disputed distribution of water; and
						(ii)resolution of any contested administrative
			 decision; and
						(E)a requirement that any allottee or water
			 user on allotted land with a claim relating to the enforcement of rights of the
			 allottee or water user under the Pechanga Water Code or relating to the amount
			 of water allocated to land of the allottee shall first exhaust remedies
			 available to the allottee under tribal law and the Pechanga Water Code before
			 initiating an action against the United States or petitioning the Secretary
			 pursuant to subsection (d)(4).
					(3)Action by secretary
					(A)In generalThe Secretary shall administer the Tribal
			 Water Right until the Pechanga Water Code is enacted and approved in accordance
			 with this section.
					(B)ApprovalAny provision of the Pechanga Water Code
			 and any amendment to the Pechanga Water Code that affects the rights of
			 allottees shall—
						(i)be subject to the approval of the
			 Secretary; and
						(ii)not be valid until the date on which the
			 amendment is approved by the Secretary.
						(C)Approval periodThe Secretary shall approve or disapprove
			 the Pechanga Water Code within a reasonable period of time after the date on
			 which the Band submits the Pechanga Water Code to the Secretary for
			 approval.
					(g)EffectExcept as otherwise specifically provided
			 in this section, nothing in this Act—
				(1)authorizes any action by an allottee or
			 water user on allotted land against any individual or entity, or against the
			 Band, under Federal, State, tribal, or local law; or
				(2)alters or affects the status of any action
			 pursuant to section 1491(a) of title 28, United States Code.
				6.Satisfaction of claims
			(a)In generalThe benefits provided to the Band and the
			 allottees under the Pechanga Settlement Agreement and this Act shall satisfy
			 all claims of the Band and the allottees waived pursuant to section 7.
			(b)No recognition of water
			 rightsExcept as provided in
			 section 5(d), nothing in this Act recognizes or establishes any right of a
			 member of the Band or an allottee to water within the Reservation.
			(c)Claims relating
			 to development of water for reservation
				(1)In
			 generalThe amounts authorized to be appropriated under section
			 11 shall be used to satisfy any claim of the allottees against the United
			 States with respect to the development or protection of water resources for the
			 Reservation.
				(2)Satisfaction of
			 claimsOn the complete appropriation of amounts authorized to be
			 appropriated under section 11, any claim of the allottees against the United
			 States with respect to the development or protection of water resources for the
			 Reservation shall be deemed to have been satisfied.
				7.Waiver of claims
			(a)In general
				(1)Waiver of claims by the band and the United
			 States
					(A)In
			 generalSubject to the
			 retention of rights set forth in subsection (c), notwithstanding any provisions
			 to the contrary in the Pechanga Settlement Agreement, the Band, and the United
			 States on behalf of the Band and allottees, are authorized to execute waivers
			 for any and all claims for water rights in the Santa Margarita River
			 Watershed—
						(i)for land located within the Reservation
			 overlying the Santa Margarita River Watershed arising from time immemorial and,
			 thereafter, forever; and
						(ii)that are based on aboriginal occupancy for
			 land overlying the Santa Margarita River Watershed arising from time immemorial
			 and, thereafter, forever.
						(B)Claims against
			 RCWD and EMWDSubject to the
			 retention of rights set forth in subsection (c), notwithstanding any provisions
			 to the contrary in the Pechanga Settlement Agreement, the Band and the United
			 States on behalf of the Band and allottees fully release, acquit, and discharge
			 RCWD and EMWD from—
						(i)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation
			 overlying the Santa Margarita River Watershed arising or occurring at any time
			 up to and including June 30, 2009;
						(ii)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation
			 overlying the Santa Margarita River Watershed arising or occurring at any time
			 after June 30, 2009, resulting from the diversion or use of water in a manner
			 not in violation of the Pechanga Settlement Agreement or this Act;
						(iii)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
						(iv)claims for subsidence damage arising or
			 occurring after June 30, 2009, to land located within the Reservation resulting
			 from the diversion of underground water in a manner consistent with the
			 Pechanga Settlement Agreement or this Act; and
						(v)claims arising out of, or relating in any
			 manner to, the negotiation or execution of the Pechanga Settlement Agreement or
			 the negotiation or execution of this Act.
						(2)Claims by the United states against the
			 bandSubject to the retention
			 of rights set forth in subsection (c), to the extent consistent with this Act,
			 the United States, in all its capacities (except as trustee for an Indian tribe
			 other than the Band), as part of the performance of obligations under the
			 Pechanga Settlement Agreement, is authorized to execute a waiver and release of
			 any and all claims against the Band, including any agency, official, or
			 employee of the Band, under Federal, State, or any other law for—
					(A)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation
			 overlying the Santa Margarita River Watershed arising or occurring at any time
			 up to and including June 30, 2009;
					(B)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation
			 overlying the Santa Margarita River Watershed arising or occurring at any time
			 after June 30, 2009, resulting from the diversion or use of water in a manner
			 not in violation the Pechanga Settlement Agreement or this Act;
					(C)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
					(D)claims for subsidence damage arising or
			 occurring after June 30, 2009, to land located within the Reservation resulting
			 from the diversion of underground water in a manner not in violation of the
			 Pechanga Settlement Agreement or this Act; and
					(E)claims arising out of, or relating in any
			 manner to, the negotiation or execution of the Pechanga Settlement Agreement or
			 the negotiation or execution of this Act.
					(3)Claims by the band against the United
			 StatesSubject to the
			 retention of rights set forth in subsection (c), the Band, on behalf of itself
			 and its members, is authorized to execute a waiver and release of—
					(A)all claims against the United States,
			 including the agencies and employees of the United States, relating to claims
			 for water rights in, or water of, the Santa Margarita River Watershed that the
			 United States, acting in its capacity as trustee for the Band, asserted, or
			 could have asserted, in any proceeding, including the Adjudication
			 Proceeding;
					(B)all claims against the United States,
			 including the agencies and employees of the United States, relating to damages,
			 losses, or injuries to water, water rights, land, or natural resources due to
			 loss of water or water rights (including damages, losses or injuries to
			 hunting, fishing, gathering, or cultural rights due to loss of water or water
			 rights, claims relating to interference with, diversion, or taking of water or
			 water rights, or claims relating to failure to protect, acquire, replace, or
			 develop water, water rights, or water infrastructure) in the Santa Margarita
			 River Watershed that first accrued at any time up to and including June 30,
			 2009;
					(C)all claims against the United States,
			 including the agencies and employees of the United States, relating to the
			 pending litigation of claims relating to the water rights of the Band in the
			 Adjudication Proceeding; and
					(D)all claims against the United States,
			 including the agencies and employees of the United States, relating to the
			 negotiation or execution of the Pechanga Settlement Agreement or the
			 negotiation or execution of this Act.
					(b)Effectiveness of waivers and
			 releasesThe waivers under
			 subsection (a) shall take effect on the enforceability date.
			(c)Reservation of rights and retention of
			 claimsNotwithstanding the
			 waivers and releases authorized in this Act, the Band and the United States,
			 acting in its capacity as trustee for the Band and allottees, retain—
				(1)claims for enforcement of the Pechanga
			 Settlement Agreement and this Act;
				(2)claims against persons other than RCWD and
			 EMWD;
				(3)claims for water rights that are outside
			 the jurisdiction of the Adjudication Court;
				(4)claims for water rights for land within the
			 Santa Margarita River Watershed that is outside the Reservation, subject to the
			 condition that such claims are for water rights consistent with the water
			 rights recognized for such land in the Fallbrook Decree;
				(5)rights to use and protect water rights
			 acquired on or after the enforceability date; and
				(6)remedies, privileges, immunities, powers
			 and claims, including claims for water rights, not specifically waived and
			 released pursuant to this Act and the Pechanga Settlement Agreement.
				(d)Effect of pechanga settlement agreement and
			 actNothing in the Pechanga
			 Settlement Agreement or this Act—
				(1)affects the ability of the United States or
			 the Band, acting as sovereign, to take actions authorized by law, including any
			 laws relating to health, safety, or the environment, including—
					(A)the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.); and
					(D)any regulations
			 implementing the Acts described in subparagraphs (A) through (C);
					(2)affects the ability of the United States to
			 take actions acting as trustee for any other Indian tribe or an allottee of any
			 other Indian tribe;
				(3)confers jurisdiction on any State
			 court—
					(A)to interpret Federal law regarding health,
			 safety, or the environment;
					(B)to determine the duties of the United
			 States or other parties pursuant to Federal law regarding health, safety, or
			 the environment; or
					(C)to conduct judicial review of Federal
			 agency action; or
					(4)waives any claim of a member of the Band in
			 an individual capacity that does not derive from a right of the Band.
				(e)Enforceability dateThe enforceability date shall be the date
			 on which the Secretary publishes in the Federal Register a statement of
			 findings that—
				(1)the Pechanga Settlement Agreement has been
			 approved by the Adjudication Court;
				(2)all amounts authorized by this Act have
			 been deposited in the Fund;
				(3)the waivers and releases authorized in
			 subsection (a) have been executed by the Band and the Secretary; and
				(4)the Extension of Service Area
			 Agreement—
					(A)has been approved and executed by all the
			 parties to the Extension of Service Area Agreement; and
					(B)is effective and enforceable in accordance
			 with the terms of that Agreement.
					(f)Tolling of claims
				(1)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in this section
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the earlier of—
					(A)April 30, 2030;
					(B)such alternate date as is agreed to by the
			 Band and the Secretary; and
					(C)the enforceability date.
					(2)Effects of subsectionNothing in this subsection revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
				(3)LimitationNothing in this section precludes the
			 tolling of any period of limitations or any time-based equitable defense under
			 any other applicable law.
				(g)RestrictionIf
			 the full amount of appropriations authorized by this Act has not been made
			 available to the Secretary by April 30, 2030—
				(1)the waivers
			 authorized by this section shall expire and no longer have any force or effect;
			 and
				(2)the statute of
			 limitations for a claim waived under this section shall be tolled until April
			 30, 2030.
				(h)Voiding of
			 waiversIf the waivers authorized by this section are void under
			 subsection (g)—
				(1)the approval of
			 the United States of the Pechanga Settlement Agreement under section 4 shall no
			 longer be effective;
				(2)any unexpended
			 Federal funds appropriated or made available to carry out the activities
			 authorized by this Act, together with any interest earned on those funds, and
			 any water right or contract to use water and title to other property acquired
			 or constructed with Federal funds appropriated or made available to carry out
			 the activities authorized in this Act shall be returned to the Federal
			 Government, unless otherwise agreed to by the Band and the United States and
			 approved by Congress; and
				(3)except for Federal
			 funds used to acquire or develop property that is returned to the Federal
			 Government under paragraph (2), the United States shall be entitled to set off
			 any Federal funds appropriated or made available to carry out the activities
			 authorized by this Act that were expended or withdrawn, together with any
			 interest accrued, against any claims against the United States relating to
			 water rights asserted by the Band or in any future settlement of the water
			 rights of the Band.
				8.Water facilities
			(a)In generalThe Secretary shall, subject to the
			 availability of appropriations, using amounts from the designated accounts of
			 the Fund, provide the amounts necessary to fulfill the obligations of the Band
			 under the Recycled Water Infrastructure Agreement and the ESAA Capacity
			 Agreement, in an amount not to exceed the amounts deposited in the designated
			 accounts for those purposes, in accordance with this Act and the terms and
			 conditions of those agreements.
			(b)Nonreimbursability of costsAll costs incurred by the Secretary in
			 carrying out this section shall be nonreimbursable.
			(c)Recycled water infrastructure
				(1)In generalThe Secretary shall, using amounts from the
			 Pechanga Recycled Water Infrastructure account, provide amounts for the Storage
			 Pond in accordance with this section.
				(2)Storage pond
					(A)In
			 generalThe Secretary shall,
			 subject to the availability of appropriations, provide the amounts necessary to
			 fulfill the obligations of the Band under the Recycled Water Infrastructure
			 Agreement for the design and construction of the Storage Pond, in an amount not
			 to exceed $2,500,000, adjusted for changes since June 30, 2009, in construction
			 costs as indicated by engineering cost indices applicable to types of
			 construction required to design and construct the Storage Pond.
					(B)ProcedureThe procedure for the Secretary to provide
			 amounts pursuant to this section shall be as set forth in the Recycled Water
			 Infrastructure Agreement.
					(C)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(D)LiabilityThe United States shall have no
			 responsibility or liability for the Storage Pond to be designed and constructed
			 by RCWD.
					(E)ReversionIf RCWD does not submit the Storage Pond
			 notice to the Band by the date that is 3 years after the enforceability date,
			 the amounts remaining in the Pechanga Recycled Water Infrastructure account for
			 purposes of the design and construction of the Storage Pond, including any
			 interest that has accrued on those amounts, shall revert to the general fund of
			 the Treasury.
					(d)ESAA delivery capacity
				(1)In generalThe Secretary shall, using amounts from the
			 Pechanga ESAA Delivery Capacity account, provide amounts for Interim Capacity
			 and Permanent Capacity in accordance with this section.
				(2)Interim capacity
					(A)In
			 generalThe Secretary shall,
			 subject to the availability of appropriations, using amounts from the ESAA
			 Delivery Capacity account, provide amounts necessary to fulfill the obligations
			 of the Band under the ESAA Capacity Agreement for the provision by RCWD of
			 Interim Capacity to the Band in an amount not to exceed $1,000,000.
					(B)ProcedureThe procedure for the Secretary to provide
			 amounts pursuant to this section shall be as set forth in the ESAA Capacity
			 Agreement.
					(C)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(D)LiabilityThe United States shall have no
			 responsibility or liability for the Interim Capacity to be provided by
			 RCWD.
					(E)Transfer to
			 BandIf RCWD does not provide
			 the Interim Capacity Notice required pursuant to the ESAA Capacity Agreement by
			 the date that is 60 days after the date required under the ESAA Capacity
			 Agreement, the amounts in the Pechanga ESAA Delivery Capacity account for
			 purposes of the provision of Interim Capacity and Permanent Capacity, including
			 any interest that has accrued on those amounts, shall be available for use by
			 the Band to provide alternative interim capacity in a manner that is similar to
			 the Interim Capacity and Permanent Capacity that the Band would have received
			 had RCWD provided such Interim Capacity and Permanent Capacity.
					(3)Permanent capacity
					(A)In
			 generalOn receipt of the
			 Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity
			 Agreement, the Secretary, acting through the Bureau of Reclamation, shall enter
			 into negotiations with RCWD and the Band to establish an agreement that will
			 allow for the disbursement of amounts from the Pechanga ESAA Delivery Capacity
			 account in accordance with subparagraph (B).
					(B)Schedule of
			 disbursement
						(i)In
			 generalSubject to clause
			 (ii), on execution of the ESAA Capacity Agreement, the Secretary shall, subject
			 to the availability of appropriations and using amounts from the ESAA Delivery
			 Capacity account, provide amounts necessary to fulfill the obligations of the
			 Band under the ESAA Capacity Agreement for the provision by RCWD of Permanent
			 Capacity to the Band in an amount not to exceed $22,000,000.
						(ii)AdjustmentThe amount under clause (i) shall be
			 adjusted for changes in construction costs since June 30, 2009, as indicated by
			 engineering cost indices applicable to types of construction required to design
			 and construct the Permanent Capacity.
						(C)ProcedureThe procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the ESAA Capacity
			 Agreement.
					(D)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(E)LiabilityThe United States shall have no
			 responsibility or liability for the Permanent Capacity to be provided by
			 RCWD.
					(F)Transfer to
			 BandIf RCWD does not provide
			 the Permanent Capacity Notice required pursuant to the ESAA Capacity Agreement
			 by the date that is 5 years after the enforceability date, the amounts in the
			 Pechanga ESAA Delivery Capacity account for purposes of the provision of
			 Permanent Capacity, including any interest that has accrued on those amounts,
			 shall be available for use by the Band to provide alternative permanent
			 capacity in a manner that is similar to the Permanent Capacity that the Band
			 would have received had RCWD provided such Permanent Capacity.
					9.Pechanga Settlement Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Pechanga Settlement
			 Fund, to be administered by the Secretary for the purpose of carrying
			 out this Act.
			(b)Transfers to
			 FundThe Fund shall consist
			 of such amounts as are deposited in the Fund under section 11(a).
			(c)Accounts of pechanga settlement
			 fundThe Secretary shall
			 establish in the Fund the following accounts:
				(1)Pechanga Recycled Water Infrastructure
			 account, consisting of amounts authorized to be appropriated under section
			 11(a)(1).
				(2)Pechanga ESAA Delivery Capacity account,
			 consisting of amounts authorized to be appropriated under section
			 11(a)(2).
				(3)Pechanga Water Fund account, consisting of
			 amounts authorized to be appropriated under section 11(a)(3).
				(4)Pechanga Water
			 Quality account, consisting of amounts authorized to be appropriated under
			 section 11(a)(4).
				(d)Deposits to fund
				(1)In generalThe Secretary of the Treasury shall
			 promptly deposit in the Fund any amounts appropriated to the Fund.
				(2)Deposits to accountsThe Secretary of the Treasury shall deposit
			 amounts in the accounts of the Fund established under subsection (c).
				(e)Management
				(1)In generalThe Secretary shall manage the Fund, make
			 investments from the Fund, and make amounts available from the Fund for
			 distribution to the Band consistent with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
				(2)Investment of pechanga settlement
			 fundBeginning on the date of
			 enactment of this Act, the Secretary shall invest amounts in the Fund in
			 accordance with—
					(A)the Act of April 1, 1880 (25 U.S.C.
			 161);
					(B)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a); and
					(C)the obligations of Federal corporations and
			 Federal Government-sponsored entities, the charter documents of which provide
			 that the obligations of the entities are lawful investments for federally
			 managed funds, including—
						(i)the obligations of the United States Postal
			 Service described in section 2005 of title 39, United States Code;
						(ii)bonds and other obligations of the
			 Tennessee Valley Authority described in section 15d of the Tennessee Valley
			 Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages, obligations, and other
			 securities of the Federal Home Loan Mortgage Corporation described in section
			 303 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452);
			 and
						(iv)bonds, notes, and debentures of the
			 Commodity Credit Corporation described in section 4 of the Act of March 8, 1938
			 (15 U.S.C. 713a–4).
						(3)Distributions from pechanga settlement
			 fund
					(A)In generalAmounts from the Fund shall be used in
			 accordance with subparagraphs (B) through (E).
					(B)Pechanga recycled water infrastructure
			 accountThe Pechanga Recycled
			 Water Infrastructure account shall be used for expenditures by the Band in
			 accordance with section 8(c).
					(C)Pechanga esaa delivery capacity
			 accountThe Pechanga ESAA
			 Delivery Capacity account shall be used for expenditures by the Band in
			 accordance with section 8(d).
					(D)Pechanga water fund accountThe Pechanga Water Fund account shall be
			 used for—
						(i)payment of the EMWD Connection Fee;
						(ii)payment of the MWD Connection Fee;
			 and
						(iii)any expenses, charges, or fees incurred by
			 the Band in connection with the delivery or use of water pursuant to the
			 Pechanga Settlement Agreement.
						(E)Pechanga water
			 quality accountThe Pechanga Water Quality account shall be used
			 by the Band to fund groundwater desalination activities within the Wolf Valley
			 Basin.
					(4)Withdrawals by band
					(A)In generalThe Band may withdraw any portion of
			 amounts in the Fund on approval by the Secretary of a tribal management plan in
			 accordance with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.).
					(B)Requirements
						(i)In generalIn addition to the requirements under the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), the tribal management plan of the Band under subparagraph (A) shall
			 require that the Band spend any amounts withdrawn from the Fund in accordance
			 with this Act.
						(ii)EnforcementThe Secretary may carry out such judicial
			 or administrative actions as the Secretary determines to be necessary to
			 enforce a tribal management plan to ensure that amounts withdrawn by the Band
			 from the Fund under this paragraph are used in accordance with this Act.
						(C)LiabilityThe Secretary and the Secretary of the
			 Treasury shall not be liable for the expenditure or investment of amounts
			 withdrawn from the Fund by the Band under this paragraph.
					(D)Expenditure plan
						(i)In generalFor each fiscal year, the Band shall submit
			 to the Secretary for approval an expenditure plan for any portion of the
			 amounts described in subparagraph (A) that the Band elects not to withdraw
			 under this paragraph during the fiscal year.
						(ii)InclusionAn expenditure plan under clause (i) shall
			 include a description of the manner in which, and the purposes for which, funds
			 of the Band remaining in the Fund will be used during subsequent fiscal
			 years.
						(iii)ApprovalOn receipt of an expenditure plan under
			 clause (i), the Secretary shall approve the plan if the Secretary determines
			 that the plan is—
							(I)reasonable; and
							(II)consistent with this Act.
							(5)Annual
			 reportsThe Band shall submit
			 to the Secretary annual reports describing each expenditure by the Band of
			 amounts in the Fund during the preceding calendar year.
				(6)Certain per capita distributions
			 prohibitedNo amounts in the
			 Fund shall be distributed to any member of the Band on a per capita
			 basis.
				(f)AvailabilityAmounts in the Fund shall be available for
			 use by the Secretary and withdrawal by the Band beginning on the enforceability
			 date.
			10.Miscellaneous provisions
			(a)Waiver of sovereign immunity by the united
			 statesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(b)Other tribes not adversely
			 affectedNothing in this Act
			 quantifies or diminishes any land or water right, or any claim or entitlement
			 to land or water, of an Indian tribe, band, or community other than the
			 Band.
			(c)Limitation on claims for
			 reimbursementWith respect to
			 Indian land within the Reservation—
				(1)the United States shall not submit against
			 any Indian-owned land located within the Reservation any claim for
			 reimbursement of the cost to the United States of carrying out this Act and the
			 Pechanga Settlement Agreement; and
				(2)no assessment of any Indian-owned land
			 located within the Reservation shall be made regarding that cost.
				(d)Effect on current lawNothing in this section affects any
			 provision of law (including regulations) in effect on the day before the date
			 of enactment of this Act with respect to preenforcement review of any Federal
			 environmental enforcement action.
			11.Authorization of appropriations
			(a)Authorization of appropriations
				(1)Pechanga recycled water infrastructure
			 accountThere is authorized
			 to be appropriated $2,500,000, for deposit in the Pechanga Recycled Water
			 Infrastructure account, adjusted for changes in construction costs since June
			 30, 2009, in engineering cost indices applicable to types of construction
			 required to design and construct the Storage Pond, to carry out the activities
			 described in section 8(c).
				(2)Pechanga esaa delivery capacity
			 accountThere is authorized
			 to be appropriated $23,000,000, for deposit in the Pechanga ESAA Delivery
			 Capacity account, adjusted for changes in construction costs since June 30,
			 2009, in engineering cost indices applicable to types of construction required
			 to provide the Interim Capacity and the Permanent Capacity, to carry out the
			 activities described in paragraphs (2) and (3) of section 8(d).
				(3)Pechanga water fund accountThere is authorized to be appropriated
			 $12,232,000 for deposit in the Pechanga Water Fund account, adjusted to reflect
			 changes in appropriate cost indices during the period beginning on the date of
			 enactment and ending on the date of appropriation, for the purposes set forth
			 in section 9(e)(3)(D).
				(4)Pechanga water
			 quality accountThere is authorized to be appropriated $2,460,000
			 for deposit in the Pechanga Water Quality account, adjusted to reflect changes
			 in appropriate cost indices during the period beginning on the date of
			 enactment and ending on the date of appropriation, for the purposes set forth
			 in section 9(e)(3)(E).
				12.Repeal on failure of enforceability
			 dateIf the Secretary does not
			 publish a statement of findings under section 7(e) by April 30, 2030, or such
			 alternative later date as is agreed to by the Band and the Secretary, as
			 applicable—
			(1)this Act is repealed effective on the later
			 of May 1, 2030, or the day after the alternative date agreed to by the Band and
			 the Secretary;
			(2)any action taken by the Secretary and any
			 contract or agreement pursuant to the authority provided under any provision of
			 this Act shall be void;
			(3)any amounts appropriated under section 11,
			 together with any interest on those amounts, shall immediately revert to the
			 general fund of the Treasury; and
			(4)any amounts made available under section 11
			 that remain unexpended shall immediately revert to the general fund of the
			 Treasury.
			13.AntideficiencyThe United States shall not be liable for
			 any failure to carry out any obligation or activity authorized to be carried
			 out by this Act (including any obligation or activity under the Pechanga
			 Settlement Agreement) if adequate appropriations are not provided expressly by
			 Congress to carry out the purposes of this Act or there are not enough monies
			 available to carry out the purposes of this Act in—
			(1)the Reclamation
			 Water Settlements Fund established under section 10501(a) of the Omnibus Public
			 Land Management Act of 2009 (43 U.S.C. 407(a)); or
			(2)the Emergency Fund
			 for Indian Safety and Health established by section 601(a) of the Tom Lantos
			 and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (25 U.S.C.
			 443c(a)).
			
